United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2800
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Northern District of Iowa.
Jason Nathaniel Williamson,              *
                                         * [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: November 5, 2007
                                 Filed: November 8, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Jason Nathaniel Williamson appeals the 235-month prison sentences the district
     1
court imposed after he pleaded guilty to bank robbery with a dangerous weapon, in
violation of 18 U.S.C. § 2113(a) and (d), and money laundering, in violation of 18
U.S.C. § 1956(a)(1)(B)(i). His counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentences, at the top of the
advisory Guidelines range, are unreasonable, because the court gave undue weight to



         1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
a robbery victim’s testimony as compared to Williamson’s mental illness and
sentenced him beyond what was minimally sufficient.

       The presumption of reasonableness accorded a sentence within the Guidelines
range, see Rita v. United States, 127 S. Ct. 2456, 2462-68 (2007), may be rebutted by
showing that the district court failed to consider a factor that should have received
significant weight, gave significant weight to an irrelevant factor, or otherwise
committed a clear error of judgment, see United States v. Davidson, 437 F.3d 737, 741
(8th Cir. 2006). The record supports that the district court properly considered only
relevant factors, including the offense circumstances and Williamson’s extensive
criminal history, as well as his serious mental illness; and that the court did not
commit a clear error of judgment in choosing sentences at the top of the Guidelines
range. Thus, we conclude that the sentences are not unreasonable. See United States
v. Haack, 403 F.3d 997, 1003 (8th Cir. 2005) (standard of review).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the district court’s judgment and
we grant counsel’s motion to withdraw on condition that counsel inform appellant
about the procedures for filing petitions for rehearing and for certiorari.
                        ______________________________




                                         -2-